 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeverly Times-Division of Essex County Newspapers,Inc. and Local No. 776, Subordinate To Interna-tional Printing and Graphic CommunicationsUnion, AFL-CIO, CLC. Case 1 CA 16247September 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a charge filed on June 30, 1979, by Local776, subordinate to International Printing andGraphic Communications Union, AFL-CIO, CLC,herein called the Union, and duly served on BeverlyTimes-Division of Essex County Newspapers, Inc.,herein called Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 1, issued a complaint and notice ofhearing on July 13, 1979, against Respondent, alleg-ing that Respondent had engaged in and was engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 13, 1979,following a Board election in Case -RC-16030 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate:' and that, commencingon or about April 13, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. Inaddition, the complaint alleges that since on or aboutJune 11 and 26, 1979, and all times thereafter, Re-spondent has refused, and continues to date to refuse,to supply the Union with certain information neces-sary for and relevant to the Union's performance asthe exclusive collective-bargaining representative ofthe employees within the appropriate unit. On July18, 1979, Respondent filed its answer to the complaintI Official notice is taken of the record in the representation proceeding.Case I-RC-16030, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rulings and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967);Follert Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.admitting in part, and denying in part, the allegationsin the complaint.On August 9, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on August 16, 1979,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent in substancechallenges the Board's certification of the Union asthe exclusive-bargaining representative of Respon-dent's employees within the appropriate unit.A review of the record in the representation pro-ceeding, Case -RC-16030, discloses that the Unionfiled a petition on October 27, 1978, seeking to repre-sent all printing pressmen, apprentice printing press-men, printing platemakers, apprentice printing plate-makers, press flyers/press assistants employed atRespondent's Beverly, Massachusetts, facility. OnNovember 20, 1978, the Regional Director for RegionI approved the Stipulation for Certification UponConsent Election entered into by the parties. The Re-gional Director conducted a secret-ballot electionamong unit employees on December 14, 1978, andthe election resulted in a vote of 21 for, and 3 against,the Union. Thereafter, on December 27, 1978, the lastday on which objections could be timely filed, Re-spondent filed objections to the conduct of the elec-tion; however, no copies of the objections were servedon the Union at that time. On January 3, 1979, theUnion, having been notified by the Regional Office ofthe filing of objections, denied that it had engaged inany objectionable conduct and moved for the dis-missal of the objections on the basis of Respondent'sfailure to serve the Union with a copy of the objec-tions.On January 31, 1979, the Acting Regional Directorissued a Report on Objections recommending that allthe objections be dismissed for failure to serve a copyon the Union or, in the alternative, that the objectionsbe overruled and that a certification of representativebe issued certifying the Union as representative forthe purpose of collective bargaining for Respondent'semployees in the appropriate unit. Neither party filed245 NLRB No. 74522 BEIVERLY TIMES-DIVISION OF ESSEX COUNTY NEWSPAPERSexceptions to the Regional Director's report and. onMarch 13, 1979, the Board issued its Decision andCertification of Representative adopting the ActingRegional Director's recommendations and certifyingthe Union.On March 20, 1979, Respondent filed a motion forreconsideration of the Board's Decision and Certifica-tion of Representative. On March 21, 1979, the Asso-ciate Executive Secretary for the Board denied Re-spondent's motion. However, on April 3, 1979, theAssociate Executive Secretary revoked his letter ofdenial of March 21, 1979, and forwarded Respon-dent's motion for reconsideration to the Board. Insupport of its motion. Respondent argued that it wasprejudicially affected by Region I's rescission of itsapproval of a settlement agreement pertaining to cer-tain unfair labor practice allegations. The settlementagreement was posted at Respondent's facility duringthe election, and Respondent contended that it had atall times denied engaging in any unfair labor prac-tices, but had allowed for the purposes of settlementthe posting of the settlement agreement. Respondentfurther contended that the posting of the settlementagreement had a direct and immediate impact on theresults of the election and argued that the resultsmight well have been different had the settlementagreement not been posted. Respondent requestedthat the Board reconsider its certification of theUnion and defer certification until such time as theunfair labor practices that were the subject of the set-tlement agreement were adjudicated. After consider-ing Respondent's motion, the Board, on May 15,1979, issued its order denying Respondent's motion.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:2See Pittsburgh Plate Glass Co. v. NL.R.B., 313 U.S. 146. 162 (1941),Rules and Regulations of the Board. Secs. 102.67(f) and 102.69(c).FINDINGS o() FACII. IlE BUSINESS OF RESPONDNI-Respondent, a Massachusetts corporation, is en-gaged at its Beverly, Massachusetts, facility in thepublication and distribution of a newspaper. Respon-dent, in the course and conduct of its business, causesand continuously has caused at all times materialherein large quantities of paper and newsprint andother materials used by it in the publication of itsnewspaper to be purchased and transported in inter-state commerce from and through various States ofthe United States other than the Commonwealth ofMassachusetts. Respondent's annual gross volume ofbusiness exceeds $200,000. Respondent holds mem-bership in or subscribes to interstate news servicesand publishes advertisements for nationally soldproducts and receives goods and materials frompoints outside the Commonwealth of Massachusettshaving a value in excess of $1 million.Respondent admits and we find, on the basis of theforegoing, that Respondent is, and has been at alltimes material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVtDLocal No. 776, Subordinate to International Print-ing and Graphic Communications Union. AFL-CIO.CLC, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:d11 full-time and regular part-time pressmen, ap-prentice printing pressmen, printing plate-makers, apprentice printing platemakers, pressflyers/press assistants, and process cameramenof the Respondent at its Beverly, Massachusetts,location, but excluding all other employees,guards and supervisors as defined in the Act.2. The certificationOn December 14, 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-523 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDtion conducted under the supervision of the RegionalDirector for Region 1, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on March 13, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RejusalCommencing on or about March 27, 1979. and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout April 13, 1979, and continuing at all timesthereafter to date, Respondent had refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Since on or about May 25, 1979, the Union, byletter, has requested Respondent to furnish it withcertain information necessary for and relevant to theUnion's performance of its function as the exclusivecollective-bargaining representative of all employeesin said unit. Since on or about June 11 and 26, 1979,Respondent has refused, and continues to refuse, tofurnish the Union with the requested information.Accordingly, we find that Respondent has by itsrefusal to recognize and bargain with the Union.since April 13, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (I) ofthe Act. We further find that Respondent has by itsrefusal to furnish the Union with certain requestedinformation necessary for and relevant to the Union'sperformance as the collective-bargaining representa-tive of the unit employees, since June 11, 1979, and atall times thereafter, refused to bargain collectivelywith the Union as the exclusive representative of theemployees in the appropriate unit, and, by such re-fusal Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and () of the Act.IV. THE EFFECT OF THE UNFAIR I.ABOR PRACTIC(ESUPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. 111 RMI;I)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act. we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if' an understanding is reached,embody such understanding in a signed agreement.We shall further order that Respondent furnish theUnion. upon request, with information necessary forand relevant to the Union's performance as the exclu-sive collective-bargaining representative of the em-ployees in the appropriate unit.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultrn Company. Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Compan',. 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of' the foregoing factsand the entire record, makes the following:CoN(LUSIONS OF LAW1. Beverly Times-Division of Essex County News-papers, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local No. 776, Subordinate to InternationalPrinting and Graphic Communications Union, AFLCIO, CLC, is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time printingpressmen, apprentice printing pressmen, printingplatemakers, apprentice printing platemakers, pressflyers/press assistants, and process cameramen of Re-spondent at its Beverly, Massachusetts, location, butexcluding all other employees, guards, and supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since March 13, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-524 BEVERLY TIMES-DIVISION OF ESSEX COUNTY NEWSPAPERSsaid appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about April 13, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act. Byrefusing on or about June 11, 1979, and at all timesthereafter, to supply the Union with certain requestedinformation necessary for and relevant to the Union'sperformance as the collective-bargaining representa-tive of all of the employees of Respondent in the ap-propriate unit, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6. By the aforesaid refusal to bargain and supplyinformation, Respondent has interfered with, re-strained, and coerced, and is interfering with, re-straining, and coercing, employees in the exercise ofthe rights guaranteed them in Section 7 of the Act,and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, BeverlyTimes-Division of Essex County Newspapers, Inc.,Beverly, Massachusetts, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 776, Subordinateto International Printing and Graphic Communica-tions Union, AFL-CIO,CLC, as the exclusive bar-gaining representative of its employees in the follow-ing appropriate unit:All full-time and regular part-time printingpressmen, apprentice printing pressmen, printingplatemakers, apprentice printing platemakers,press flyers/press assistants, and process camera-men of Respondent at its Beverly, Massachu-setts, location, but excluding all other employees,guards, and supervisors as defined in the Act.(b) Refusing to supply the above-named labor or-ganization with requested information necessary forand relevant to its performance as the exclusive repre-sentative of all the employees in the aforesaid appro-priate unit.(c) In any like or related manner interfering with,restraining or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay. wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Upon request, supply the above-named labororganization with rates of pay, dates of employment.and classifications of all covered employees, lists offringe benefits and their cost paid by Respondent.and all other information necessary for and relevantto the Union's performance as the exclusive repre-sentative of all employees in the aforesaid appropri-ate unit.(c) Post at its Beverly, Massachusetts, facility cop-ies of the attached notice marked "Appendix."3Cop-ies of said notice, on forms provided by the RegionalDirector for Region I. after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.t In the event that this Order s enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with LO-CAL 776, Subordinate to International Printingand Graphic Communications Union, AFL-525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, CLC, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT refuse to supply the above-named Union, upon request, with informationnecessary for and relevant to its performance asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, supply the above-named Union with information concerning ratesof pay, dates of employment, and classificationsof all covered employees, lists of fringe benefitsand their cost, and all other information relevantto and necessary for the Union's performance asthe exclusive representative of the employees inthe bargaining unit listed below.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time printingpressmen, apprentice printing pressmen, print-ing platemakers, apprentice printing plate-makers, press flyers/press assistants, and pro-cess cameramen at our Beverly,Massachusetts, location, but excluding allother employees, guards, and supervisors asdefined in the Act.BEVERLY TIME-DIVISION OF ESSEX COUNTYNEWSPAPERS, IN(.526